Exhibit 10.32

CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND NOTED WITH “[REDACTED].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

AGREEMENT AND FIRST AMENDMENT

TO

PURCHASE AGREEMENT

Agreement and First Amendment to Purchase Agreement, dated as of May 5, 2008
(the “Amendment”), by and between UNIVISION COMMUNICATIONS INC., a Delaware
corporation (“Seller”), and UMG RECORDINGS, INC., a Delaware corporation
(“Purchaser”), with reference to the following facts:

WHEREAS, the parties entered into that certain Purchase Agreement, dated
effective as of February 27, 2008 (the “Purchase Agreement”), with respect to,
among other things, the purchase and sale of the UCI Businesses (as defined in
the Purchase Agreement); and

WHEREAS, the parties desire to amend, and otherwise modify certain provisions
of, the Purchase Agreement as herein provided.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which
hereby is acknowledged, the parties hereto agree as follows:

1. Section 2.02(b) of the Purchase Agreement is hereby amended to read in its
entirety as follows:

(b) any waiting period (and any extension thereof) under the HSR Act applicable
to the purchase of the Securities contemplated hereby shall have expired or
shall have been terminated;

2. Section 2.03(b) of the Purchase Agreement is hereby amended to read in its
entirety as follows:

(b) any waiting period (and any extension thereof) under the HSR Act applicable
to the purchase of the Securities contemplated hereby shall have expired or
shall have been terminated;

3. Section 3.04(a) of the Purchase Agreement is hereby amended to read in its
entirety as follows:



--------------------------------------------------------------------------------

(a) The execution, delivery and performance by Seller and each of its
Subsidiaries of this Agreement and the Seller Documents to which Seller or such
Subsidiary is, or is specified to be, a party do not and will not require any
consent, approval, authorization or other Governmental Order of, action by,
filing with or notification to any Governmental Authority, except for (i) the
filing of a notification and report form under the HSR Act, (ii) all filings
required to be made, and all consents, approvals and authorizations required to
be obtained, prior to the Closing Date by either party with or from any
Governmental Authority responsible for enforcement of antitrust Law (other than
the DOJ) in order to consummate the Transactions, all of which such filings,
consents, approvals and authorizations are set forth on Section 3.04(a) of the
Seller Disclosure Letter, (iii) those that may be required as a result of the
nature of the business or ownership of Purchaser and (iv) those the failure of
which to obtain or make would not, individually or in the aggregate, have a
Material Adverse Effect.

4. The following language is hereby added to Section 3.04(b), after the first
sentence of such Section:

The Acquired Companies’ combined asset value in Mexico as of December 31, 2007
is $[REDACTED] USD (unaudited), and (ii) the Acquired Companies’ combined total
gross sales in Mexico during the 2007 calendar year were $[REDACTED] USD
(unaudited).

5. Section 4.04 of the Purchase Agreement is hereby amended to read in its
entirety as follows:

The execution, delivery and performance by Purchaser and each of its Affiliates
of this Agreement and all other Purchaser Documents to which Purchaser or such
Affiliate is, or is specified to be, a party do not and will not require any
consent, approval, authorization or other order of, action by, filing with or
notification to any Governmental Authority, except for (a) the filing of a
notification and report form under the HSR Act, (b) assuming the accuracy and
completeness of Section 3.04(b), all filings required to be made, and all
consents, approvals and authorizations required to be obtained, prior to the
Closing Date by either party with or from any Governmental Authority responsible
for enforcement of antitrust Law (not including the DOJ) in order to consummate
the Transactions, all of which such filings, consents, approvals and
authorizations are set forth in the Purchaser Disclosure Letter, (c) filings
that may be required under the Exchange Act, (d) those that may be required as a
result of the nature of the business or ownership of Seller, and (e) those that
are immaterial to the ability of Purchaser to consummate the Transactions.

6. Section 6.03(a)(iv) of the Purchase Agreement is hereby amended to read in
its entirety as follows.

(iv) in the event Purchaser elects, in its sole discretion, to voluntarily file
on or after the Closing Date with the Mexican Federal Competition Commission
(the “MFCC”) under the Federal Law of Economic Competition of México (as

 

2



--------------------------------------------------------------------------------

amended) (the “Mexican Federal Competition Law”), the notification form
permitted for the Transactions under the Mexican Federal Competition Law or if
the MFCC otherwise inquires into the Transactions, Seller shall, at Purchaser’s
sole cost and expense, (a) reasonably cooperate with Purchaser in connection
with such filing or inquiry, (b) as promptly as reasonably practicable, file any
supplemental information requested in connection therewith pursuant to the
Mexican Federal Competition Law or as requested by the MFCC, (c). furnish to
Purchaser such necessary information and reasonable assistance as Purchaser may
reasonably request in connection with its preparation of such filing or any
other filing or submission that is necessary or permitted under the Mexican
Federal Competition Law, (d) keep Purchaser fully apprised of the status of any
communications with, and any inquiries or requests for additional information
from, the MFCC, and (e) use its commercially reasonable efforts to contest,
avoid and/or vacate/lift, in accordance with applicable law, any Action by the
MFCC seeking any Adverse Disposition. Any such supplemental information
delivered by Seller shall comply with the Mexican Federal Competition Law. For
purposes of clarity, Seller shall not make any filing in connection with Mexican
Federal Competition Law or otherwise communicate with the MFCC without
Purchaser’s prior written consent in each instance, not to be unreasonably
withheld, delayed or conditioned; and

7. The second proviso in Section 6.03(c) of the Purchase Agreement is hereby
deleted in its entirety.

8. The parties acknowledge that Seller has delivered to Purchaser the
information described in Sections 3.16(d)(iii)(B), 3.16(d)(iii)(D) and
3.16(d)(iii)(E) of the Purchase Agreement. Purchaser hereby waives the
requirement set forth in such Sections that such information be delivered no
later than the date ten (10) Business Days prior to the Closing Date.

9. Seller hereby agrees to pay to Purchaser a marketing subsidy in the aggregate
amount of [REDACTED]. Said amount shall be payable to Purchaser in five equal
installments of [REDACTED] each on the Closing Date and each of the first,
second, third and fourth anniversaries of the Closing Date. Each such payment
shall be made by wire transfer of immediately available funds to a bank account
designated in writing by Purchaser to Seller at least two Business Days prior to
the date such payment is due. In consideration of such payments, Purchaser
hereby waives any and all claims or demands for Losses or otherwise that
Purchaser has or might have against Seller arising out of, relating to or
resulting from Purchaser’s not having disclosed to Seller specifically, and
prior to the date of the Purchase Agreement, the existence of an arrangement
between Seller and Univision Music LLC pursuant to which Seller made available
to Univision Music LLC certain advertising time on television stations in Mexico
through barter arrangements under the following agreements: (i) that certain
Second Amended and Restated Program License Agreement, dated as of December 19,
2001, by and between Televisa Internacional, S.A. de C.V. and Seller and
(ii) that certain Second Amended and Restated Program License Agreement, dated
as of December 19, 2001, by and between Venevision International Corporation and
Seller.

 

3



--------------------------------------------------------------------------------

10. Notwithstanding anything to the contrary in the Purchase Agreement,
including the following parenthetical phrase in Section 1.03(b) of the Purchase
Agreement: [REDACTED],” the parties agree that Seller shall be solely
responsible for payment to [REDACTED], contemporaneously with the Closing and in
immediately available funds by wire transfer, of all amounts due under
[REDACTED].

11. Clause (i) of the defined term “[REDACTED]” in the Purchase Agreement is
hereby amended to read in its entirety as follows:

(i) [REDACTED];

12. Attached hereto as Schedule A is a list of the jurisdictions and trademarks
with respect to which Seller has not yet received confirmation of the
recordation of the trademark assignments set forth in such Schedule. Seller
shall diligently pursue all such recordations and deliver such confirmations
promptly upon receipt from the applicable governmental agency, and the costs and
expenses incurred in connection therewith shall be borne by Seller and not any
Acquired Company or Purchaser.

13. Attached hereto as Schedule B is a list of pending copyright applications
with respect to which corrections of title to reflect the correct ownership by
the applicable Acquired Company (or such other assignee designated by Purchaser)
of each of the Acquired Company Compositions specified on Schedule B have not
yet been filed with the applicable governmental and other agencies. Seller shall
diligently cooperate with Purchaser (including after the Closing Date) to effect
all such corrections of title, and the costs and expenses of effecting such
corrections of title shall be borne by Seller and not any Acquired Company or
Purchaser. Furthermore, with respect to the corrections of title with respect to
Acquired Company Compositions that were submitted for recordation by Seller
prior to the Closing Date for which Seller has not yet received confirmation of
such recordation, Seller shall diligently cooperate with Purchaser (including
after the Closing Date) to obtain all such recorded corrections of title, and
the costs and expenses of obtaining such recorded corrections of title shall be
borne by Seller and not any Acquired Company or Purchaser.

14. The parties acknowledge that the Acquired Companies’ offsite digital email
backups that are stored at the Iron Mountain facilities in Los Angeles,
California, Miami, Florida and Teaneck, New Jersey (the “Subject Files”) shall
not be delivered to Purchaser in accordance with Section 6.06(c) of the Purchase
Agreement. From and after the Closing Date, without limitation of any other
provision of the Purchase Agreement, Seller agrees, at its sole cost and
expense: (i) to provide to Purchaser copies of specific materials in the Subject
Files that may be requested by Purchaser upon reasonable notice (i.e., with due
regard for the scope of Purchaser’s request), which notice shall, to the extent
known by Purchaser, specify such materials in reasonable detail, (ii) to
preserve, protect and retain the Subject Files, in a manner that is no less
secure and safe than as of the date hereof; (iii) to provide Purchaser and any
of its Affiliates access to any and all of the Subject Files upon not less than
two (2) Business Day’s notice, and then only during normal business hours,
provided that Purchaser’s right to remove any of the Subject Files shall be
subject to the foregoing clause (i); (iv) to notify Purchaser in the event that
the Subject Files are transferred to a location other than the Iron Mountain
locations described above; (v) to offer to deliver to Purchaser (and to deliver
to Purchaser, if requested by Purchaser)

 

4



--------------------------------------------------------------------------------

all Subject Files prior to their destruction; and (vi) except to the extent
required by Law, Governmental Order or legal process (in which case, Seller
shall first notify Purchaser and provide Purchaser a reasonable opportunity to
seek confidential treatment or other protection of the Subject Files), not to
access or permit any of its Affiliates or any third parties to access any
Subject Files without Purchaser’s prior written consent in each instance, not to
be unreasonably withheld, delayed or conditioned.

15. No Other Amendment. The parties hereto acknowledge and agree that, other
than as expressly modified by this Amendment, the Purchase Agreement remains in
full force and effect without modification or change. Any future reference to
the Purchase Agreement shall mean the Purchase Agreement, as amended by this
Amendment.

[Remainder of this page intentionally left blank; signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first written above.

 

UNIVISION COMMUNICATIONS INC. By:   /s/ Peter H. Lori Its:   Senior Vice
President and Chief Accounting Officer UMG RECORDINGS, INC. By:   /s/ Michael
Ostroff Its:    EVP & General Counsel

 

6